Citation Nr: 1437478	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental implant of tooth #8, status-post trauma, for VA treatment purposes.  


	WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for a dental implant of tooth #8, status-post trauma, for VA treatment purposes.

At a June 2014 videoconference hearing, the Veteran appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the Veteran's claims file. 


FINDINGS OF FACT


1.  The Veteran suffered service-related trauma to tooth #8, resulting in a fractured crown, which was replaced with an artificial crown secured to the retained root with a metal post. 

2.  The clinical evidence establishes that the Veteran sustained dental trauma in service resulting in the loss of tooth #8; the Veteran meets the requirements for service connection for the purpose of receiving Class II(a) VA outpatient dental treatment.






CONCLUSION OF LAW

The criteria for service connection for dental trauma to tooth # 8, for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, this decision grants in full the benefit sought on appeal, which is service connection for tooth #8 for VA treatment purposes.  Thus, any error related to VA's duties to notify and assist the Veteran under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this matter is rendered moot by this fully favorable decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  The pertinent clinical record does not demonstrate that the Veteran has any of these aforementioned dental conditions in service.  He does not contend otherwise.  As such, he may not be awarded compensation for a dental condition.  

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 17.161 (2013).

The issue presented for appellate consideration is service connection for a dental implant of tooth #8, status-post trauma, for VA treatment purposes.  The Board notes that, per his written statements and oral testimony in support of his claim, the Veteran is not seeking VA compensation but rather only VA dental treatment for this tooth.  The Veteran has also withdrawn that aspect of his dental claim that relates to service connection for dental amalgam fillings applied to his teeth while receiving dental care during active duty.  (See Veteran's notice of disagreement, dated in and received by VA in February 2009 and transcript of June 18, 2014 videoconference hearing.)

The classes of eligibility for dental treatment are set forth in 38 C.F.R. § 17.161 (2013).  See 38 U.S.C. § 1712.  Only three of those classes are potentially applicable in this case, which are analyzed below. 

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150 (2013).  As such, he does not satisfy Class I criteria.  38 C.F.R. § 17.161(a) (2013). 

With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment.  Restrictions include one-time treatment and timely application after service, usually within 90 days.  Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 90 days prior to discharge or release and all appropriate dental treatment indicated by the examination.  In the present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment.  Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b) (2013); see 38 U.S.C.A. § 1712(a)(1)(B) (West 2002 & Supp. 2012). 

Finally, under Class II(a) criteria, dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161 (2013); see 38 U.S.C.A. § 1712(a)(1)(C) (West 2002 & Supp. 2012).  

The Veteran's service dental treatment records show that in August 1975, he sustained a traumatic injury to tooth #8 after he fell down a set of stairs and fractured the crown of this tooth.  The damaged crown was subsequently removed and replaced with a dental implant.  Dental treatment notes and X-rays show that the implant was secured to the underlying retained root of tooth #8 with a metal post.

A post-service VA dental treatment report dated in August 2008 shows that the Veteran complained of pain in his tooth #8.  The record indicates that tooth #8 was a dental crown that was attached to the underlying root by means of a metal post.  The examination revealed mobility, root fracture of tooth #8, and indications that the retaining post of the dental implant had shifted.  Treatment included prescribing the antibiotic Penicillin.  The suggested treatment course was extraction of tooth #8.  

In written statements in support of his claim, and in his oral testimony before the Board in June 2014, the Veteran testified that he fractured the crown of one of his upper front teeth when he accidentally fell down a flight of stairs during Marine Corps basic training, shortly after entering active duty in June 1975.  The fractured crown was unable to be saved and it was subsequently removed and replaced with a dental implant, which was secured to the retained root of the fractured tooth by a metal post.  

The Veteran reported that he thereafter experienced only minor problems with his implant during the remainder of his active military service, which spanned a period of over 20 years and ended with his honorable discharge in August 1996.  He testified that several years after his separation from active duty, he began to develop recurrent infections at the site of his tooth implant.  His testimony and his post-service dental records indicate that the metal post that secured his implant had caused the underlying bone to crack and made the site prone to bacterial infection.  According to his testimony, the Veteran's dental treatment course involved removal of the old implant, application of donor bone grafts obtained from a cadaver, and replacement with a new dental implant.  At the time of his June 2014 hearing, the Veteran testified that despite this treatment, his bone graft was reportedly failing because insufficient grafting material had been applied and his dental care providers were contemplating redoing the graft and implant.  The Veteran claims entitlement to service connection for his lost front tooth for purposes of obtaining dental treatment to revise the implant, on the basis that the tooth was damaged due to a precipitating traumatic injury that occurred during active duty.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. §§ 3.381, 17.161 (2013).  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2012); 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment.  See Fed. Reg. 4469 (Jan. 30, 2012)).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. § 1712(a)(1)(C) (West 2002 & Supp. 2012); 38 C.F.R. § 17.161(c) (2013). 

The Board notes that mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Furthermore, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The Veteran's account of his traumatic dental injury to tooth #8 in service is corroborated by the objective clinical record, which clearly demonstrates the occurrence of the traumatic event during active duty.  The Board therefore finds in the present instance that the Veteran is eligible for outpatient dental treatment of tooth #8 under the provisions of Class II(a). As noted above, the Board finds that the documented clinical evidence from service and the Veteran's credible reported history demonstrate that there was a traumatic injury to tooth #8, resulting in a fractured crown, which led to the extraction of the damaged crown and its replacement with a prosthetic implant.  He is accordingly entitled to service connection for tooth #8 for VA outpatient treatment purposes. 


ORDER

Service connection for dental trauma to tooth # 8, for VA treatment purposes only, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


